Citation Nr: 0929174	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Basic entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant's late husband died in December 1997.  During 
his lifetime, he had recognized Guerrilla service and 
Combination service in the Philippines during World War II 
from October 1942 to October 1945 and from January 1946 to 
March 1946.  The 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
claims of entitlement to service connection for the cause of 
the Veteran's death.  Claims for entitlement to nonservice 
connection death pension and accrued benefits were 
adjudicated in a May 2007 Statement of the Case.  

Given the age of the appellant, this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c);  
38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the appellant's late husband had service as a 
member of the Philippine recognized guerrillas during World 
War II from October 1942 to October 1945 and from January 
1946 to March 1946; the appellant's late husband did not 
serve in a regular component of the active, military, naval 
or air service of the United States Armed Forces for a period 
of 90 days or more, for at least one day during wartime.  
2.  At the time of the Veteran's death, in September 1997; 
service connection was not established for any disability.

3.  The Certificate of Death lists the Veteran's immediate 
cause of death as cardiopulmonary arrest, due to, or as a 
consequence of cerebrovascular accident (cerebral 
hemorrhage).  Malignant hypertension was also listed as a 
significant condition that contributed to death.

4.  None of the Veteran's death-causing conditions were shown 
during service or within a year following discharge from 
service, and there is no medical or competent lay evidence 
establishing that disability of service origin caused or 
contributed substantially or materially to cause the 
veteran's death.

5.  The appellant's Dependency and Indemnity Compensation 
(DIC) claim, which includes a claim for accrued benefits, was 
received at the RO on January 30, 2007, more than a year 
after the Veteran's death. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death for purposes of establishing entitlement to 
dependency and indemnity compensation have not been met.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.312 (2008).

2.  Basic eligibility for VA nonservice-connected death 
pension benefits, based on qualifying service by the 
appellant's late husband, are not established.  38 U.S.C.A. 
§§ 101, 107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2008).

3.  The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met. 38 U.S.C.A. § 5121(a) 
(West 2002 & Supp. 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the notice must include: 1) a statement of 
the conditions, if any, for which service connection was 
already established at the time of his death, 2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and 3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).

The RO provided the appellant a pre-adjudication notice by 
letter dated in February 2007.  The appellant was notified of 
the evidence needed to substantiate the claim of service 
connection for cause of death, namely, evidence that the 
Veteran died of a service-connected injury or disease.  The 
notice included the type of evidence needed to substantiate 
the claim for nonservice-connected death pension, namely, 
that qualifying service for pension purposes includes only 
service in a regular component of the active, military, 
naval, or air service of the United States Armed Forces for a 
period of 90 days or more, with at least one of those days 
during wartime.  Significantly, the notice letter explained 
that recognized guerrilla service with the Commonwealth Army 
did not meet the above requirement.  .

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit other records not in the custody of 
a Federal agency such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice did not specifically include information 
regarding the assignment of effective dates and initial 
ratings for any grant of service connection; however, the 
claim for service connection for cause of the veteran's death 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As for content of the February 2007 notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an 
explanation of the evidence and information required to 
substantiate the claim for a condition not yet service 
connected).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
records.  In addition, the appellant has submitted the death 
certificate and a document of the Armed Forces of the 
Philippines verifying the Veteran's guerilla service.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.  In any event, the 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

II.  Service Connection - Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She asserts that the Veteran suffered a 
gunshot wound to his leg during qualifying recognized 
guerrilla service with the Philippine Commonwealth Army 
(USAFFE) during World War II.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran had recognized guerrilla service with the 
Philippine Army from October 1942 to October 1945 and from 
January 1946 to March 1946.  The Veteran died in December 
1997, and the Certificate of Death lists the Veteran's 
immediate cause of death as cardiopulmonary arrest, due to, 
or as a consequence of cerebrovascular accident (cerebral 
hemorrhage).  Malignant hypertension was also listed as a 
significant condition that contributed to death.

At the time of the Veteran's death, service connection was 
not established for any disability.  

Service treatment records do not show complaints, findings or 
treatment for any type of heart disease, stroke, cerebral 
hemorrhage, hypertension, or other disability that has been 
associated with the Veteran's death.  

Post-service, the veteran did not apply for, nor was he 
granted, service connection for any disabilities.

The appellant was asked to provide medical evidence to 
support her claim that her late husband's death was related 
to service.  She did not provide the requested evidence.  
Rather, she insists that service connection for the cause of 
the Veteran's death is warranted because he suffered a 
shrapnel wound on the right leg.  

The service treatment records do not corroborate the 
appellant's assertions, and even if they did, there is no 
medical nexus evidence relating any shrapnel wound on the leg 
to the Veteran's death-causing illnesses.  

The only evidence of record in support of the claim of 
service connection for the cause of the Veteran's death is 
the appellant's own lay statements as to medical causation.  
The appellant has not been shown to be medically qualified to 
render opinions involving diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  A lay person is not competent to offer an opinion on 
a matter clearly requiring medical expertise, such as opining 
that the Veteran's death was related to a disease, injury, or 
other event that was incurred in service over fifty years 
earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant's lay beliefs alone can serve to establish any 
association between the Veteran's causes (s) of death and his 
military service.  

The appellant has not provided or identified any medical 
opinions from those who do have the requisite medical 
background that would qualify as probative medical evidence.  
Essentially, the record contains no evidence of probative 
value that could be construed as supporting the appellant's 
implicit contention that the Veteran's ultimate demise in 
December 1997 was related to his period of service that ended 
in 1946.

To some extent, the appellant appears to be raising an 
argument couched in equity.  While sympathetic to the 
appellant, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  This case has been decided based 
on the application of the law to the pertinent facts.  See 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

The preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the Veteran's death is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Nonservice-Connected Death Pension Benefits

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of her husband, who died in 
December 1997.  The Veteran had recognized guerrilla service 
with the Philippine Army from October 1942 to October 1945 
and from January 1946 to March 1946.  

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service.  38 
U.S.C.A. § 101(2), (24), 1521; 38 C.F.R. § 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military service for the purposes of nonservice- 
connected death pension. 38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.40.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  In this case, the Veteran's service has been verified, 
as detailed above, and does not qualify for purposes of 
establishing basic eligibility for nonservice-connected death 
pension..

While the Veteran's service, as described above, may be 
sufficient for certain VA purposes (such as compensation), it 
is not the type of service that can qualify a claimant for 
certain VA benefits, such as a nonservice-connected death 
pension.

In this case it is the law that is dispositive of the issue.  
Basic eligibility for VA non-service-connected death pension 
benefits is precluded based on the Veteran's service.  The 
disposition of this claim is based on the law, and not the 
facts of the case, and entitlement to nonservice-connected 
death pension benefits is not warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002);  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Accrued Benefits

Under 38 U.S.C.A. § 5121(a), except as provided in sections 
3329 and 3330 of title 31, periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the [VA] Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual, be paid to certain listed individuals, such as 
the Veteran's spouse, in this case.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  If a claimant's application is incomplete at the time 
it is originally submitted, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year form the date of such notification, no accrued benefits 
may be paid.  See 38 U.S.C.A. § 5121.

The Veteran died in December 1997.  At the time of his death, 
service connection was not established for any disability.  
The record reflects that during the year prior to the 
Veteran's death, he submitted a claim of service connection 
for residuals of a shrapnel wound in the right leg.  In July 
1997, the RO explained that the Veteran's original claim of 
service connection for a shrapnel wound in the right leg was 
denied in an unappealed rating decision in June 1968, because 
there was no evidence to showing that any such condition was 
incurred during active service.  The Veteran was advised that 
he needed to submit new and material evidence to reopen this 
claim.  He did not respond, and he died in December 1997.  In 
a letter dated December 22, 1997, the RO informed the Veteran 
that his application for nonservice connected disability or 
"old age" pension was denied because of lack of legal 
entitlement under the law.  The Veteran died the following 
week.  In December 2006, nearly 9 years after the Veteran's 
death, the appellant filed a claim with VA seeking accrued 
benefits.  Thus, the appellant did not file her claim for 
accrued benefits within one year after the death of the 
Veteran.

The disposition of this claim is based on the law, and not 
the facts of the case, and entitlement to accrued benefits is 
not warranted.  See Mason, and Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to VA nonservice-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


